DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 33-39 and 46-55 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner has failed to find any reference which alone or in any combination would disclose, fairly suggest or make obvious each and every limitation set forth in independent claim. Specifically, the cartridge further comprising a heating unit configured to heat the medication stored in the dispenser by heating an outer surface of the dispenser, wherein at least part of the heating unit is configured to be disposed radially between the dispenser and the cooling module such that, when the cartridge is installed to the handheld device, the heating unit at least partially surrounds the dispenser, and the cooling module at least partially surrounds the heating unit, and wherein the heating unit is configured to heat the outer surface of the dispenser before the medication is injected to the target such that the medication stored in the dispenser is heated and remains unfrozen when the medication is delivered to the surface of the target while also including each and every limitation set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794